  Case 19-36389       Doc 28   Filed 09/23/20 Entered 09/24/20 07:23:30               Desc Main
                                 Document      Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                        )                BK No.:     19-36389
Noel Corral                                   )
                                              )                Chapter: 13
                                              )
                                                               Honorable Deborah L. Thorne
                                              )
                                              )                Cook
               Debtor(s)                      )
  ORDER MODIFYING THE AUTOMATIC STAY AND WITHDRAWING REQUEST FOR
                            DISMISSAL

        THIS CAUSE coming to be heard on the motion of Fifth Third Bank, National Association as
Successor by merger to Fifth Third Mortgage Company , a secured creditor herein, for relief from the
automatic stay, the Court having jurisdiction over the subject matter and due notice having been given;
and the Court finding that the mortgage held by said creditor is in default and that the security interest
of said creditor is not adequately protected:

WHEREFORE, IT IS HEREBY ORDERED:
(1) Pursuant to 11 U.S.C. Section 362(d), that Fifth Third Bank, National Association as Successor by
merger to Fifth Third Mortgage Company its principals, agents, successors and/or assigns is granted
relief from the automatic stay provisions of 11 U.S.C. Section 362(a) by modifying said stay to permit
them to pursue all non bankruptcy remedies and work out options as to the property commonly known
as 8407 S 83rd Ct, Hickory Hills, IL .

(2) Fifth Third Bank, National Association as Successor by merger to Fifth Third Mortgage Company 's
request for dismissal is withdrawn.

(3) No further payments are to be disbursed to Fifth Third Bank, National Association as Successor by
merger to Fifth Third Mortgage Company on its secured claim.

(4) Rule 4001(a)(3) is waived and Fifth Third Bank, National Association as Successor by merger to
Fifth Third Mortgage Company may immediately enforce and implement this order granting relief
from the automatic stay.

                                                           Enter:


                                                                    Honorable Deborah L. Thorne
Dated: September 23, 2020                                           United States Bankruptcy Judge

 Prepared by:
 Peter C. Bastianen ARDC#6244346
 Codilis & Associates, P.C.
 15W030 North Frontage Road, Suite 100
 Burr Ridge, IL 60527
 (630) 794-5300
 C&A FILE(14-18-12758)
